DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office Action is in response to applicant’s preliminary amendment filed on November 29, 2019, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, and 4-24.  
Claims 1-24 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The scopes of claim 1 is confusing and indefinite since it is not clear if the method steps stated in the claim produces a final product of the diffractive grating.  In particularly as further states in claim 3, it appears the final modulated optical diffractive grating each period has only a single grating element.  
The scopes of claim 3 are confusing since if the second deposition layer filling the gaps of the grating elements within each period is the same material as the first deposition layer, (forming the grating elements), then does this mean that each period has only a single grating element?  
The phrase “optionally” recited in claims 7, 10, 11, 14 and 16 is confusing and indefinite since it is not clear if the phrase following “optionally” is or is not part of the limitations sought for patent.  
The phrase “the second deposition layer” recited in claims 7, 11, 14 and 16 is indefinite since it lacks proper antecedent basis from its based claim.  
The phrase “variants thereof” recited in claim 11 is confusing and indefinite since it is not clear what exactly included in the “variants”.  The scopes of the claim are therefore indefinite.  
The phrase “preferably” recited in claim 14 is confusing and indefinite since it makes the scopes unclear and indefinite.  
The scopes of claim 20 are confusing and indefinite since it is not clear if the modulated optically diffractive grating is a final product or an intermediate product since according to 
The phrase “at least three second grating elements” recited in claim 22 is confusing and indefinite since in a later part of the claim, a single unified grating element is within each period, which means that the at least three second grating elements are not there anymore.  This makes the scopes are really confusing and indefinite.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation preferably having an index of refraction of 1.7 or more, and the claim also recites “in particular 2.0 such as 2.2 or more” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “a glass substrate or polymer substrate”, and the claim also recites “in particular a planar substrate capable of serving as a light guide” which is the narrower statement of the range/limitation. . The claim(s) are 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “at least 1 cm2” , and the claim also recites “such as 2-500 cm2 … in particular 1 m or less, such as 200-800 nm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 8, 10, 12-15, and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Wu et al (US 2013/0027776 A1).
Wu et al teaches a modulated optically diffractive grating is comprised of a plurality of grating elements (302, 303, 304 and 305, Figure 3) protruding on a substrate (104) wherein the grating elements being arranged in a periodic pattern (please see Figure 3) wherein each period comprises at least two first gratings elements (302/303 or 304/305) spaced from each other having substantially same dimensional characteristics (such as height) and the grating comprising at least two adjacent periods comprising at least two first grating elements with different dimensional characteristics, (such as different heights ).  
With regard to claim 21, Wu et al teaches that the different dimensional characteristics comprises different grating height.  
With regard to claim 24, although this reference does not teach explicitly that the grating is a coupling grating, however it has been held that a recitation with respect to the manner in 
This reference has therefore anticipated the claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Perry et al (PN. 5,907,436) in view of the US patent application publication by Wu et al (US 2013/0027776 A1).
Perry et al teaches a method of manufacturing a modulated optically diffractive grating that is comprised of step of providing a substrate (81/80, Figures 8A to 8F), step of manufacturing a plurality of temporary elements (83, Figure 8D) onto the substrate that the temporary elements being arranged in a periodic pattern, step of depositing on the substrate a first deposition layer (84) so as to at least partially cover the temporary element with the first deposition layer and the step of removing the temporary elements from the substrate in order to 
This reference has met all the limitations of the claims.  It however does not teach explicitly that the periodic pattern comprising at least two periods.  Wu et al in the same field of endeavor teaches a periodic grating pattern that is comprised of at least two periods (302/303 being one period and 304/305 being a second period, Figure 3), that each period comprises different heights and width).  It would then have been obvious to one skilled in the art to apply the teachings of Wu et al to modify the optical diffractive grating having at least two periods that each has a different height and/or width for the benefit to allow the diffractive grating to diffract light of specific feature.  
With regard to claim 4, Perry et al teaches that the temporary elements (83, Figure 8D) are line elements for forming a line grating as diffractive grating.  
With regard to claim 5, Perry et al in light of Wu et al teaches that the at least two periods having different element characteristics comprise elements having different width whereby a fill-factor modulated diffractive grating is formed.  
With regard to claim 6, Perry et al in light of Wu et al teaches that the at least two periods having different elements characteristics comprise elements having different heights whereby a height-modulated diffractive grating is formed, (please see Figure 3 of Wu et al).  
With regard to claim 7, Perry et al teaches that the first deposition layer (84, Figure 8E) is a conformal layer.  
2, with refractive index 2.4, please see column 4, lines 50-55) to use suitable material for the dielectric deposition layer.  
With regard to claim 15, Perry et al teaches that substrate is optically transparent substrate that includes plastic or resin and it is planar, (please see column 9, lines 5-7).  With regard to the phrase “planar substrate capable of serving as a light guide”, this feature is being regard as intended use.  
With regard to claim 16, Perry et al teaches that the first deposition layer (84) is dielectric material that may be selected from the known dielectric oxides, (please see column 4, lines 50-55).  The substrate may include plastic or resin, (please see column 9, lines 5-7).  It is known that the refractive index of a dielectric oxide, such as TiO2, is about 2.4 and a typical resin substrate such as PMMA, may have refractive index of about 1.5.  This means the refractive index of the first deposition layer ma be selected to be higher than the refractive index of the substrate.  
With regard to claim 17, it is within general level of skill in the art to design the area of the diffractive grating to have the claimed values to make the diffractive grating fit for the desired application requirement.  Furthermore, Perry et al teaches that typical period of the diffractive grating is greater than 1200 lines/mm, which is about 550 nm, (please see column 1, lines 20-25).  
With regard to claim 18, Wu et al teaches that the grating comprises a plurality of zones with different average fill ratio of the grating elements, (i.e. factor 1 = W1/p and factor 2 = W2/p, Figure 3).  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al and Wu et al as applied to claim 1 above, and further in view of US patent application publication by Schenker et al (US 20200066629 A1).
The method for manufacturing diffractive element taught by Perry et al in combination with the teachings of Wu et al as described in claim 1 has met all the limitations of the claims.  
With regard to claims 2-3, this reference does not teach explicitly to include second deposition layer.  Schenker et al in the same field of endeavor teaches that additional deposition layer (812, 814 and/or 816, Figures 8C to 8F) may be deposited to increase the size of the grating element as shown in Figure 8E.  It would then have been obvious to one skilled in the art to apply the teachings of Schenker et al to modify the manufacturing method to include additional deposition layer to change the characteristics of the grating elements.  With regard to claim 3, it is within general level skilled in the art to select the material of the second deposition layer to be the same as the first deposition layer for the benefit of controlling the width of the grating element.  

Claims 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al and Wu et al as applied to claim 1 above, and further in view of the US patent application publication by Deng et al (US 2009/0053655 A1).
The method for manufacturing diffractive element taught by Perry et al in combination with the teachings of Wu et al as described in claim 1 has met all the limitations of the claims.  
With regard to claim 8, Perry et al teaches that the first deposition layer (84) is lifted off, (please see column 6), but it does not teach explicitly that the layer is also removed by Deng et al in the same field of endeavor teaches a manufacturing method for forming a diffractive element wherein the disposition layer (24, Figure 4-6) may be removed by anisotropic etching, (please see paragraph [0027]).  With regard to claim 10, the phrase “second deposition layer” is confusing and indefinite, it cannot be examined further.   However, it is within general level skilled in the art to use the art well-known anisotropic etching to etch a second deposition layer if a second deposition layer is deposited.  
With regard to claim 11, Deng et al further teaches that a first deposition layer or the conformal layer (24, Figure 4) may be deposited by using ALD (I.e. atomic layer deposition), (please see paragraph [0071]).  
With regard to claim 12, Deng et al teaches that the temporary elements (18) may be manufactured by exposing the photoresist layer (22a, please see paragraph [0065]).  
With regard to claim 13, Deng et al teaches that the sacrificial layer (18) that forming the temporary elements are removed entirely by dry etching, (please see paragraph [0077]).  
It would then have been obvious to one skilled in the art to apply the teachings of Deng et al to alternatively use art well-known deposition method and removing method to deposit and removing the layers for the benefit of using art well known methods to carry out the manufacturing of the diffractive element.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al and Wu et al as applied to claim 1 above, and further in view of the US patent issued to Wang et al (PN. 8,765,360).
The method for manufacturing diffractive element taught by Perry et al in combination with the teachings of Wu et al as described in claim 1 has met all the limitations of the claims.  
.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al and Wu et al as applied to claim 1 above, and further in view of the US patent application publication by Tervo et al (US 2017/0315346 A1).
The method for manufacturing diffractive element taught by Perry et al in combination with the teachings of Wu et al as described in claim 1 has met all the limitations of the claims.  
With regard to claim 19, Tervo et al teaches that diffractive grating can be utilized as in-coupling grating and/or out-coupling grating.  It would then have been obvious to one skilled in the art to apply the teachings of Tervo et al to utilize the diffractive grating as a coupling grating for the benefit of expanding the utilization of the diffractive grating.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.
The modulated diffractive grating taught by Wu et al as described in claim 20 above has met all the limitations of the claim.  
With regard to claim 22, this reference does not teach explicitly to include three second grating elements.  However, in accordance to claim 22, if the period comprises just a single unified grating element, then each of the grating elements (302, 303, 304 or 305, Figure 3) could be regard as a period with a single unified elements, and each of the single unified element can .  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of the patent issued to Perry et al (PN. 5,907,436).
The modulated diffractive grating taught by Wu et al as described in claim 20 above has met all the limitations of the claim.  
With regard to claim 23, this reference does not teach explicitly concerning the manufacturing method of the diffractive element.  However, it has been held that product-by-process limitations are not given patentable weight for it does not differentiate the final product of the diffractive optical element, MPEP 2173.05(p).  
Furthermore, Perry et al in the same field of endeavor teaches a method for manufacturing a diffractive element wherein the method comprises the step of providing a substrate (81/80, Figures 8A to 8F), step of manufacturing a plurality of temporary elements (83, Figure 8D) onto the substrate that the temporary elements being arranged in a periodic pattern, step of depositing on the substrate a first deposition layer (84) so as to at least partially cover the temporary element with the first deposition layer and the step of removing the temporary elements from the substrate in order to form onto the substrate a modulated diffractive grating of the first grating elements (85, Figure 8F), made of the first deposition layer the grating therefore comprises within each periodic a plurality of first grating elements and one more gaps between the first grating elements.  Every two adjacent first grating elements (85, Figure 8F) with a gap between is considered to be a period of the periodic pattern.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872